                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

RUBEN A. LUNA, Individually and on
                                           Case No.: 19-cv-11662-LTS
behalf of all others similarly situated,

              Plaintiff,
                                           CLASS ACTION
      v.

CARBONITE, INC., MOHAMAD S. ALI and
ANTHONY FOLGER,

              Defendants.

WILLIAM FENG, Individually and on
                                           Case No.: 19-cv-11808-LTS
behalf of all others similarly situated,

              Plaintiff,
                                           CLASS ACTION
      v.

CARBONITE, INC., MOHAMAD S. ALI and
ANTHONY FOLGER,

Defendants.


                         NOTICE OF NON-OPPOSITION TO
                       COMPETING LEAD PLAINTIFF MOTIONS
       Lead Plaintiff Movant Peter Wu (“Movant”) respectfully submits this notice of non-

opposition with respect to the pending motions for appointment as Lead Plaintiff, approval of

selection of Lead Counsel, and for consolidation of the related actions filed against Carbonite Inc.,

Mohamed Ali, and Anthony Folger.

       On September 30, 2019, Movant filed a motion for appointment as lead plaintiff and to

consolidate these related actions. See Dkt. 17. Having reviewed the various competing submissions

to the Court, it appears that Movant does not have the largest financial interest in the above-

captioned action. Accordingly, Movant does not oppose the appointment of a competing movant

with a larger financial interest who also makes the necessary the prima facie Rule 23 showing

required by the Private Securities Litigation Reform Act of 1995.

       Movant remains ready, willing, and able to serve as Lead Plaintiff or a Class Representative

if the Court declines to appoint a competing movant. Movant reserves any and all rights to share

in any recovery in this action as a member of the class.



Dated: October 3, 2019                                Respectfully submitted,

                                                      THORNTON LAW FIRM LLP

                                                       /s/ Guillaume Buell
                                                      Guillaume Buell (BBO #676566)
                                                      Andrea Marino Landry (BBO #663932)
                                                      1 Lincoln Street
                                                      Boston, MA 02111
                                                      Telephone: (617) 720-1333
                                                      gbuell@tenlaw.com
                                                      alandry@tenlaw.com

                                                      Counsel for Movant Peter Wu and Proposed
                                                      Lead Counsel for the Class

                                                     THE SCHALL LAW FIRM
                                                     Brian Schall (pro hac vice forthcoming)
                                                     1880 Century Park East, Suite 404

                                                 2
                                                    Los Angeles, CA 90067
                                                    Telephone: (424) 303-1964
                                                    brian@schallfirm.com

                                                    Additional Counsel for Movant


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2019, a true and correct copy of the foregoing document
was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                                /s/ Guillaume Buell




                                                3
